DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed May 17, 2021, has been entered.  Claims 33-40, 59, and 62 have been amended as requested.  Claims 1-32, 41, 42, 55-57, 60, and 61 have been cancelled.  Thus, the pending claims are 33-40, 43-54, 58, 59, and 62.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-14 of the last Office action (Non-Final Rejection mailed December 17, 2020).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-40, 43-54, 58, 59, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was   Hence, claims 33, 37, and 59 contain new matter.  Claims 34-36, 38-40, 43-54, 58, and 62 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-40, 43-54, 58, 59, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 33 is indefinite for the recitation “each of the substantially similar carpet tiles consisting of: a first portion consisting of a background pattern comprising at least two colors; and a second portion consisting of: at least a first area consisting of a portion of the background pattern; and at least a second area consisting of a contrast pattern intermixed with a portion of the background pattern.”  First, the recitation is indefinite since it is unclear if the second portion consists of (a) a first area of a background pattern and (b) a second area of a contrast pattern, wherein areas (a) and (b) are intermixed or if the second portion consists of (a) a first area of a background pattern and (b) a second area of a contrast pattern intermixed with a portion of background pattern.  
Second, if the latter interpretation is intended, then the difference between the first portion and the first area of the second portion is unclear since both consist of the background pattern.  How would one of ordinary skill in the art determine the boundary between the two?  Looking to the specification for clarity, there does not appear to be any guidance on what constitutes the first area of the second portion or how said first area is distinguishable from the first portion of the carpet tile.  
Third, it is unclear if the recitation “intermixed with a portion of the background pattern” is referencing the background pattern of the first area of the second portion of the carpet tile or the background pattern of the first portion of the carpet tile.  Hence, claim 33 is rejected as being indefinite.  Claims 27 and 59 are similarly rejected.  Claims 34-36, 38-40, 43-54, 58, and 62 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-40, 43-54, 58, 59, and 62 stand rejected under 35 U.S.C. 103(a) as being unpatentable over “Carpet Tile’s Commercial Landscape – Feb 2011,” by Darius Helm and/or “21 Ways to Arrange Carpet Tiles Like a Pro,” B. Harris in view of US 2009/0304974 issued to Tick et al., as set forth in section 17 of the last Office action.  
Applicant has amended independent claims 33, 37, and 59 with the recitation “each of the substantially similar carpet tiles consisting of: a first portion consisting of a background pattern comprising at least two colors; and a second portion consisting of: at least a first area consisting of a portion of the background pattern; and at least a second area consisting of a contrast pattern intermixed with a portion of the background pattern.”   Said claims have also been amended to limit the contrast pattern to (a) extend along the first side edge for the entire length of the carpet tile and (b) extend inwardly from the first side edge toward the second side edge of the carpet tile.  However, said amendment is insufficient to overcome the standing rejection since the Tick reference teaches embodiments wherein a contrast pattern (e.g., stripes) intermixed with a 
Specifically, Helm discusses the growth of the carpet tile market in commercial and residential sectors (1st-7th paragraphs, page 1) and the merits of carpet tiles (page 2, 1st-9th paragraphs).  One of the developments spurring the growth of carpet tiles is the design thereof (page 2, 4th, 5th, and 8th paragraphs).  The design patterns of carpet tiles has developed into an art form and designers have become more conversant with the installation possibilities, including mixing and matching tiles for unique customized looks (page 2, 5th paragraph).  Additionally, Harris teaches carpet tiles have endless possibilities for creating custom designs (page 1, 1st paragraph and caption of 1st photograph).  The first tip on how to arrange carpet tiles like a pro is “Start with a patterned tile that draws you, then grab some solid color choices from it” (caption of 1st photograph).  Harris presents several examples of providing floor coverings by mixing carpet tiles having patterns (e.g., striped or geometric patterns) with non-patterned (e.g., solid color) carpet tiles (photos 1, 4, 7, 10, 17, and 18).  
Hence, it would have been obvious to one of ordinary skill in the art to select any particular known carpet tiles to mix and match with any other known carpet tiles to create a one-of-a-kind floor covering. For example, as suggested by Harris, one could start with an aesthetically pleasing patterned carpet tile, such as any one of Tick’s A, B, or C tiles, having the claimed first portion of a background pattern and a second portion of a contrast pattern (i.e., a 
Specifically, Tick discloses a modular textile system comprising a plurality of distinct, but coordinating tiles (abstract).  Each tile includes at least one design zone, wherein at least two of the distinct tiles include at least one design zone having substantially similar or the same composition (abstract and section [0004]).  The textile tiles are preferably carpet tiles wherein the design zone comprises a particular set of design elements, features, and/or parameters, including yarn type (e.g., color, luster, twist, number of plies, dye type, etc.), number of distinct yarn types, tufting specifications or parameters (e.g., texture, pattern, motif, pile height, presence of accent elements, etc.), and/or any other suitable design element, feature, and/or parameter (section [0004]).  The tiles may be installed or arranged in any manner desired by the user, without being required to match a pattern along seams or to align the tiles in a specific direction (section [0004]).  Although the invention is discussed with respect to tufted textiles, other textile constructions are suitable (section [0008]).  
In particular, the carpet tiles comprise a first dimension L (length) and a second dimension W (width) (section [0023]).  The modular carpet system comprises at least first, second, and third carpet tiles (102, 104, 106), each including a plurality of design zones (108, 110, 112a, 112b, 114, 116a, 116b, 118, 120, 122) extending along a first dimension L of the tile (sections [0005] and [0023] and Figure 1).  Each design zone has a length substantially equal to the length of the tile and a width Z comprising only a portion of W (section [0023] and Figure 1).  
Each of tiles 102, 104, 106 may include two or more design zones having distinct compositions, substantially similar compositions, identical composition, or a combination thereof (section [0025]).  The differences between design zones may be subtle or prominent depending on the desired overall aesthetic effect (section [0025]).  A plurality of tiles 102, 104, and 106 may be installed in a variety of orientations, all which appear to be non-directional or randomly oriented but harmonious and aesthetically pleasing (sections [0030] and [0031]).  The design zones may comprise various colors and design elements or motifs (section [0040]) and Figures 1A, 2A, 3A, and 4A).  In one embodiment, the background of design zones 208, 210, 212, 214, 216, 218, 220, and 222 comprise various shades of brown (e.g., majority color and minority color), while the motif 234 (i.e., plurality of rectangles and squares, some overlapping) of design zone 212 comprises a contrasting color (e.g., red) (i.e., contrast pattern intermixed with a portion of the background pattern) (section [0040] and Figures 2A and 2B).  In another embodiment, one design zone comprises a background color and motifs comprising various shades of purple, while another design zone also comprises shades of purple so as to provide continuity (section [0043]).  Design elements may be tufted into the carpet by adjusting tuft heights of different colored yarns 
Figure 2B shows a pair of parallel lines 246 and 248 extending along the warp axis and along the length of the tile between opposite end edges.  Figure 1B shows tiles arranged in a quarter turn installation (i.e., side edge of first tile abutting end edge of second tile).  Figure 1C shows at least tiles abutting with adjacent patterns in the second tile row (e.g., selected side edge of first tile A abuts selected side edge of second tile B).  Figure 1C also shows tiles abutting with patterns spaced apart in first and third tile rows (e.g., selected side edge of first tile A spaced apart from selected side edge of second tile B).   
The reference clearly teaches multiple colors and patterns can be employed to create the various design zones.  See sections [0004], [0024], [0025], [0040], and [0043]).   In another embodiment shown in Figure 3A and 3B, the first portion background pattern 312a may comprise a background 336 tufted of yarns of a purple color and another color and a motif 334 of a purple color (section [0043]).  Second portion 308 along the left edge of tile 302a may comprise a striped pattern comprising a background as in pattern 312a and stripes of a contrasting color (Figures 3A and 3B).  
Thus, the Tick reference clearly teaches a plurality of carpet tiles for forming a floor covering, said tiles comprising at least two design zones (i.e., applicant’s first and second 
Note applicant’s limitation to “a plurality of substantially similar flooring tiles” is met by the teaching of Tick in that the carpet installations exemplified in at least Figures 1B and 1C comprise three identical carpet tiles (e.g., carpet tile A).  
To reiterate, as suggested by Harris, it would have been obvious to one of ordinary skill in the art to select any one of Tick’s A, B, or C tiles, having the claimed first portion of a background pattern and a second portion of a contrast pattern (i.e., a plurality of substantially similar carpet tiles).  Then, one could mix in some known other commercially available carpet tiles (e.g., differently patterned carpet tile having a uniform face pattern) to create a customized floor covering having a desired design.  Such a modification would have yielded predictable results to the skilled artisan (i.e., create a unique carpet to achieve a desired aesthetic for a particular room).  It has been held that matters relating to ornamentation only which have no mechanical function cannot serve to patentably distinguish the claimed invention from the prior art.  In re Seid, 73 USPQ 431. Therefore, claims 33-40, 43-54, 59, and 62 stand rejected as being obvious over the cited prior art.  
In re Seid, 73 USPQ 431. Hence, claim 58 also stands rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims over Helm and Harris in view of Tick by arguing the Tick reference “fails to disclose or suggest a design zone in which a contrast pattern (i.e., the portion of the design zone that contrasts with the background) ‘extends along the first side edge for the entire length of the carpet tile from the first end edge to the second end edge’ and ‘extends inwardly from the first side edge toward the second side edge of the carpet tile’” (Amendment, page 13, 1st paragraph).  Specifically, applicant asserts “the only specific contrast elements disclosed by Tick (e.g., motif 234, motif 334, accent stripes 238, 240, 242, 244, 246, 248, 348, 350 352, 354, 356, 358) do not extend along the entire length of the carpet nd paragraph).  
In response, as argued in section 20 of the last Office action, applicant’s “contrast pattern” does not correlate to Tick’s disclosed “contrast elements.”  Tick teaches various design zones (i.e., applicant’s first and second portion of carpet tile), wherein said zones may share the same background pattern but have different design features of a contrasting color (i.e., applicant’s contrast pattern).  The design features are not limited to said motifs or “contrast elements.”  For example, compare design zone 108, 208, or 308 comprising a pattern on a background that is shared other design zones 112a, 212a, and 312a.  The fact that various zones share the same background but have different overall patterns makes said patterns “contrast patterns” in comparison to said background pattern.  
Also, in response to applicant’s argument that motif 234 is spaced away from a side edge and does not extend along the entire length of the carpet tile, motif 234 is described as a plurality of rectangles and squares, some of which overlap with each other.  As such, motif 234 is not limited to a single square spaced from an edge and not extending the entire length of the tile.  Rather, the plurality of overlapping rectangles and squares creates a contrast pattern that extends along the entire length of the tile and extends from one side edge inward.  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 27, 2021